Citation Nr: 9918882	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  95-24 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran apparently had active service from November 1962 
to February 1983.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
denied the veteran's claim of entitlement to service 
connection for diabetes mellitus.

Initially, the Board notes that the veteran's claim was 
before the Board in April 1997.  At that time, it was 
remanded for further development.  Specifically, the RO was 
directed to obtain any treatment records identified by the 
veteran and to afford the veteran a VA examination, which 
addressed the question of when the veteran's diabetes 
mellitus was first manifested.  Review of the veteran's 
claims file indicates that the RO complied with the Board's 
directives, to the extent possible, as required by law.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Here, the RO, in 
correspondence to the veteran dated in May 1997, requested 
that the veteran complete and return the enclosed VA Form 21-
4142.  To date, the veteran has not responded to this 
request, and nothing in the record suggests that he failed to 
receive this correspondence.  Also, the veteran was afforded 
a VA examination in August 1997, in which the examiner 
expressed an opinion as to the onset of the veteran's 
diabetes mellitus.

Additionally, with respect to the Board's April 1997 remand, 
the Board stresses that the duty to assist is not always a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If a veteran wishes help, he cannot passively wait 
for it.  Id.  Accordingly, as the veteran has not responded 
to the RO's request for information regarding any treatment 
records available, the Board will now consider the veteran's 
claim on the evidence currently of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  Diabetes mellitus was first shown several years after 
service; there is no medical evidence which associates the 
veteran's diabetes mellitus with his military service or any 
service-connected disability.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service and is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  
Service connection may also be presumed for certain diseases, 
including diabetes mellitus, which manifest themselves to a 
compensable degree within one year after separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a) (1998).  Further, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  38 C.F.R. § 3.303(d) (1998).

As for secondary service connection, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1998).

When, after consideration of all of the evidence and material 
of record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Factual Background

The evidence of record pertinent to this appeal consists of 
the veteran's service medical records, three VA examinations 
(conducted in April 1983, in June 1994, and in August 1997), 
and a private medical (dated in June 1993).

The veteran's service medical records document repeated 
complaints of lightheadedness, dizziness, and blurred vision, 
beginning in approximately 1978.  Clinical assessments were 
varied, including effects of the veteran's hypertension, 
effects of the medication taken for hypertension, an ear 
infection, and chronic labyrinthitis.  Some episodes were not 
addressed.  The veteran's urinalysis was negative for sugar 
upon examination in August 1963, in September 1968, in 
November 1968, in January 1971, in July 1973, in October 
1978, in August 1979, and upon retirement examination in 
October 1982.  Also, the veteran's fasting blood sugar was 95 
upon retirement examination.  Some arteriolar narrowing of 
both eyes was noted in October 1982, but no other pertinent 
abnormalities were identified.

The April 1983 VA examination is negative for any complaints 
of lightheadedness, dizziness, or blurred vision.  It is also 
negative for any reference to the veteran's service medical 
history as to these complaints.  Laboratory test results 
showed a glucose level of 105.

A private medical record (dated in June 1993 and pertaining 
to the veteran's atrial pacing cardioversion) includes in the 
principal diagnoses noninsulin-dependent diabetes mellitus.  
There is no further reference to the veteran's diabetes 
mellitus or any discussion as to its history.

The June 1994 VA examination reflects the veteran's reports 
of having been diagnosed with diabetes mellitus in April 
1992.  The veteran had had some blurred vision several weeks 
prior to April 1992 but no polydipsia, polyphagia, or 
polyuria.  The veteran believed that this started in the 
summer of 1977, when he had an episode of blurred vision, 
which responded to a candy bar.  The veteran reported that 
subsequently he had several episodes of faintness, weakness, 
and blurred vision, which all responded promptly to candy.  
These symptoms occurred throughout 1979 to 1982.  It was 
noted that the veteran currently used Glucotrol.  Upon 
examination, the pertinent diagnosis was diabetes, initially 
diagnosed and treated with diet and oral hypoglycemic agents.  
The examiner did not comment on the etiology or onset of the 
veteran's diabetes mellitus and offered no opinion as to any 
relationship to the veteran's service.

The August 1997 VA examination (conducted pursuant to the 
Board's April 1997 remand) reflects prior random glucose 
testing results of 105 and negative urine glucose.  It also 
reflects the diagnosis of diabetes mellitus in April 1992.  
It was noted that the veteran had had some blurred vision at 
that time but no polydipsia or polyuria.  The veteran also 
had glucose in his urine.  The veteran reported having had 
episodic blurred vision from time to time.  The first time 
purportedly was in 1977, while the veteran was playing golf.  
He would have spots in his eyes, followed by hazy vision, 
which would get better within 30 minutes after eating a candy 
bar.  The veteran reported that these episodes had continued 
and that they occurred when he was hungry.  They usually 
resolved within 30 minutes after eating some candy.  It was 
noted that the veteran had never been on insulin.  The 
veteran reported no history of atherosclerotic heart disease, 
cerebrovascular accident, transient ischemic attack, 
neuropathy, or retinopathy.  Subsequent to physical 
examination and laboratory tests, the examiner confirmed the 
diagnosis of diabetes mellitus, Type II, controlled with diet 
and oral hypoglycemics.  It was the examiner's opinion that 
the veteran did not have diabetes mellitus while in service.  
It was noted that the veteran had been discharged in 1983 and 
not formally diagnosed with diabetes mellitus until 1992.  
The examiner opined that the veteran's episodes of blurred 
vision described while in service might very well be related 
to hypoglycemia, which is a physiological variant of normal.  
The examiner also noted, though, that hypoglycemia is in no 
way related to diabetes mellitus in the absence of extrinsic 
insulin therapy.  The examiner further stated that there is 
no known cause and effect relationship between hypertension 
and diabetes mellitus, although some medications used to 
treat hypertension could impair glucose tolerance.  In this 
respect, the examiner stated that there was no evidence that 
such medications resulted in permanent glucose intolerance, 
i.e., diabetes mellitus, once the medication was 
discontinued.  The examiner noted that the veteran was not 
currently using any medications which were known to impair 
glucose intolerance.

III.  Analysis

The Board recognizes the veteran's contentions that his 
diabetes mellitus was incurred in service.  The Board also 
recognizes the veteran's assertions that his service-
connected hypertension caused his diabetes mellitus.  
Further, the Board acknowledges that the veteran submitted a 
well grounded claim of entitlement to service connection for 
diabetes mellitus, in that the claim was plausible and 
capable of substantiation.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  However, upon review of the record, the 
Board finds the preponderance of the evidence against the 
veteran's claim.  As such, the benefit of the doubt is not 
warranted in this instance.  See 38 U.S.C.A. § 5107(b).  The 
veteran's claim is denied.

Specifically, the Board notes that the only clinical evidence 
of record to address the etiology and on-set of the veteran's 
diabetes mellitus is the August 1997 VA examination 
(conducted pursuant to the Board's April 1997 remand).  It 
was the examiner's opinion that the veteran did not have 
diabetes mellitus while in service.  Rather, at most, the 
veteran might have had hypoglycemia while in service, a 
physiological variant of normal.  However, the examiner 
stated that hypoglycemia was in no way related to diabetes 
mellitus in the absence of extrinsic insulin therapy.  
Further, as to any relationship between the veteran's 
service-connected hypertension and his diabetes mellitus, the 
examiner stated that there was no known cause and effect 
relationship between the two.  Moreover, while the examiner 
indicated that certain medications used to treat hypertension 
could impair glucose tolerance, he also indicated that there 
was no evidence that such medications resulted in permanent 
glucose intolerance (diabetes mellitus) and that the veteran 
was not currently using any such medications.

In contrast, as to other evidence of a causal relationship, 
the Board finds only the veteran's assertions of record.  As 
discussed above, all other clinical evidence is silent as to 
both the etiology of the veteran's diabetes mellitus and its 
on-set or initial manifestation.  Here, nothing in the record 
indicates that the veteran possesses the medical expertise 
necessary to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions as to 
causation and subsequent diagnosis are inadequate.  Id.

Further, as to presumptive service connection, the Board 
points out that the record does not contain a clinical 
diagnosis of diabetes mellitus until June 1993, approximately 
10 years after the veteran separated from service.  Also, 
even if the Board were to accept the veteran's reports of 
having been diagnosed in April 1992, it would still be almost 
10 years after the veteran's separation from service.  As 
discussed above, as to diabetes mellitus, the disease must be 
manifest to a compensable degree within one year after 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309(a).

Also, as to the veteran's contention that his service-
connected hypertension caused his diabetes mellitus, the 
Board again points to the August 1997 VA examination and the 
examiner's statement that there is no known cause and effect 
relationship between the two.  The Board also notes that the 
examiner indicated that there was no evidence that certain 
medications taken to treat hypertension resulted in permanent 
glucose intolerance (diabetes mellitus) once their use was 
discontinued.  Further, the examiner reiterated that the 
veteran was not currently taking any such medications.

In light of the above, specifically the clinical evidence of 
record stating that the veteran did not have diabetes 
mellitus while in service or within one year after separation 
from service, and the lack of medical evidence associating 
diabetes with service or service-connected disability, the 
Board concludes that service connection for diabetes mellitus 
is not warranted.  His claim is denied.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

